                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                                  April 24, 2020

Via ECF
The Honorable Frederic Block, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    Buchanan, et al. v. Pay-O-Matic Check Cashing Corp., et al.
                      Case No. 18 CV 885 (FB) (SMG)

Dear Judge Block:

        We are counsel to Plaintiff and write, jointly with counsel to Defendants. Pursuant to the
Court’s Order dated March 25, 2020 at Dkt. 107, we write to provide the Court with an update on
settlement discussions, and to request an additional stay of the mailing of conditional collective
certification notice.

        The parties are pleased to report that we have negotiated and finalized a class settlement
agreement, which is currently out for signature. We expect the agreement to be executed shortly and
intend to file our motion for preliminary approval of the class settlement by May 15, 2020. In view
of the foregoing, the parties respectfully request a continuation of the stay of the mailing of
conditional collective certification notice while the motion is finalized and filed.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    All counsel via ECF
